IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON


EUGENE KERRENT,                            )
                                           )
                                                                   FILED
       Petitioner,                         ) C. C. A. NO. 02C01-9809-CC-00288
                                           )                  May 25, 1999
vs.                                        ) MADISON COUNTY
                                           )                Cecil Crowson, Jr.
STATE OF TENNESSEE,                        ) No. C97-200 Appellate Court Clerk
                                           )
       Respondent.                         )



                                         ORDER



              This matter is before the Court upon the state’s motion, pursuant to Rule

20, Rules of the Court of Criminal Appeals, to affirm the trial court judgment by order

rather than formal opinion. This case represents an appeal from the dismissal of the

petitioner’s third petition for post-conviction relief. In 1988, the petitioner was convicted

of aggravated kidnapping and being an habitual offender. The petitioner was

sentenced to life imprisonment. The petitioner subsequently filed a petition for post-

conviction relief attacking these convictions, as well as a petition attacking the

underlying convictions used to establish his habitual offender status. The trial court

denied both petitions and this Court affirmed the denials on appeal. See Eugene

Kerrent v. State, No. 02C01-9103-CC-00047 (Tenn. Crim. App., Oct. 9, 1991); Eugene

Kerrent v. State, No. 02C01-9412-CC-00275 (Tenn. Crim. App. Apr. 4, 1995).



              On May 30, 1997, the petitioner filed the present petition for post-

conviction relief. The petitioner raises the issue of ineffective assistance of counsel,

which is the same issue he raised in his two previous petitions. Finding that the

petitioner had previously filed two petitions for post-conviction relief and that the present

petition is time barred, the trial court dismissed the petition.



              T.C.A. § 40-30-202(c) provides that no more than one petition for post-

conviction relief may be filed attacking a single judgment, and mandates that the trial

court shall summarily dismiss any second or subsequent petition if a prior petition was
filed and resolved on the merits by a court of competent jurisdiction. Since the

petitioner previously filed at least one petition that was resolved on the merits by the

trial court and by this Court on appeal, the petitioner's present petition was properly

dismissed. Additionally, after reviewing the entire record on appeal, we find that the

petitioner’s claim does not fall within one of the limited circumstances under which a

prior petition may be re-opened. See T.C.A. § 40-30-217.



              Accordingly, we conclude that the trial court did not err in dismissing the

petitioner’s petition for post-conviction relief. Accordingly, it is hereby ORDERED that

the judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court

of Criminal Appeals. It appearing the petitioner is indigent, costs of this appeal shall be

taxed to the state.




                                          __________________________________
                                          DAVID G. HAYES, JUDGE



                                          __________________________________
                                          JOE G. RILEY, JUDGE



                                          __________________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                             2